The defendant failed to raise his objection to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). A reversal in the interest of justice is not warranted under the circumstances (see, People v Kruger, 132 AD2d 624, 625; People v Burnett, 105 AD2d 710; People v Ebron, 87 AD2d 653). Moreover, the defendant’s claim of ineffective assistance of counsel is premised on factual allegations not contained in the record, *361thereby precluding appellate review (see, People v Batts, 96 AD2d 842).
Finally, the defendant’s sentence was not excessive under the circumstances. Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.